         Case 1:19-cv-02582-JGK Document 14 Filed 04/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AKASHA TANIA BARKER,
                                                   19cv2582 (JGK)
                            Plaintiff,
                                                   ORDER
              - against -

THE CITY OF NEW YORK,

                            Defendant.


JOHN G. KOELTL, District Judge:

     For the reasons stated at the hearing today, the

plaintiff's motion for a temporary restraining order is denied.

The Clerk of Court is directed to close docket number 3.

     The Court will refer this case to the Magistrate Judge for

the purposes of settlement.         The Court will also authorize pro

bono counsel to represent the plaintiff in this case for the

purposes of settlement and recommend that the plaintiff receive

such counsel.

SO ORDERED.

Dated:      New York, New York
            April 2, 2019



                                          United States District Judge


   USQC SONY
   GOCUMENT
   E:..[CTRONICALLY FILED
